         Case 4:18-cv-40197-TSH Document 29 Filed 05/01/19 Page 1 of 4




                             UNITED STATE DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________
CAMERON HOPKINS,                            )
            Plaintiff                       )
                                            )
v.                                          )       CIVIL ACTION NO.: 4:18-cv-40197
                                            )
SEAN E. YI, TONY P. HSU a/k/a               )
TONY TAOFU HSU AND                          )
JACKYMOON, CORP,                            )
             Defendants                     )
_________________________________           )


     PLAINTIFF’S MOTION FOR AN ORDER TO ALLOW COUNSEL TO REMOVE,
           RETRIEVE DATA AND RETURN THE BLACK BOX MODULE
                   FROM THE TRACTOR TRAILER AT ISSUE


       Now comes the plaintiff, Cameron Hopkins, who hereby moves this Honorable Court to

issue an Order which permits his attorneys and expert (jointly with the defendants’ counsel and

expert) to remove the black box module from the tractor trailer at issue, take possession thereof

and to conduct a joint inspection and download of the data from module. Once the information

download is complete, the module will be returned and reinstalled in the vehicle which remains

in the possession of Direnzo Towing and Recovery, Inc. of 139 Providence Turnpike, Millbury,

Massachusetts (Direnzo) and which has a statutory interest in the truck for its storage and

cleanup costs.

       This case arises out of a September 12, 2018 motor vehicle collision that occurred on

Route 146 in Millbury, Massachusetts.      On that date, the plaintiff Cameron Hopkins was

operating his vehicle south on Route 146. At the same time, a tractor trailer operated by the

defendant, Sean E. Yi, and owned by the defendant, Jackymoon, Corp., was travelling north on

Route 146. The defendant, Sean E. Yi, was travelling well in excess of the posted speed limit

                                                1
          Case 4:18-cv-40197-TSH Document 29 Filed 05/01/19 Page 2 of 4




and too fast for the weather and road conditions and thereby lost control of the tractor trailer

which careened into and over the highway median. As a result, the tractor trailer impeded into

the south travel lanes and violently collided near head-on with the vehicle operated by the

plaintiff, Cameron Hopkins, and resulted in catastrophic injuries to the plaintiff.

       The vehicles that were involved in the collision were towed from the scene by Direnzo

and the tractor and trailer owned by the defendant, Jackymoon Corp., is being stored at a Direnzo

lot, at present, at a cost of $300/day ($150/day for the truck and $150/day for the trailer).

       The defendant owner and operator were insured through Qualitas Insurance Company at

the time of the collision. The Commercial Auto Policy issued by Qualitas was a Combined

Single Limit (CSL) policy which does not provide separate coverages for property damage, clean

up or storage costs resulting from a collision and all claims are deducted from the single

(combined) policy limit.

       On January 25, 2019, the attorneys representing the plaintiff and defendants, together

with their experts, inspected the trailer portion of the truck and attempted to inspect and

download the data from the black box module on the tractor. This was not possible due to issues

with the electrical system on the truck. Counsel was informed by their experts, that the black

box module would have to be removed and taken to a laboratory and the information

downloaded. This will be done pursuant to an agreed upon protocol between the parties.

       However, since that time, counsel for Direnzo has taken the position that she cannot

allow the parties to remove the black box module from the truck because Direnzo is purportedly

restrained by the provisions of M.G.L. c. 255 §25 and/or M.G.L. c. 159B §6B which gives

Direnzo a statutory lien for its services and which it claims prohibits Direnzo from “allowing

destruction or modification of the tractor in any way and [it] therefore cannot allow counsel to



                                                  2
          Case 4:18-cv-40197-TSH Document 29 Filed 05/01/19 Page 3 of 4




remove the “black box” module for an off-site inspection by counsel.” See Joint Stipulation filed

by the Parties on April 11, 2019.

       The plaintiff maintains that he is being harmed by Direnzo’s refusal to allow the removal,

inspection and download of the information from the black box module because the money

available to potentially satisfy his claim, and that of all other claimants, is being eroded on a

daily basis at exorbitant rates ($300/day) while Direnzo continues to enrich itself at the expense

of all other claimants. The plaintiff needs the information from the module to determine the

speed of the tractor trailer on impact and to assess the driver’s actions under the circumstances.

       Accordingly, the plaintiff respectfully seeks an Order that his attorneys and experts,

together with those representing the defendants, be allowed to access to the truck, remove the

black box module to an agreed upon location and download any and all relevant data. The

plaintiff agrees that the black box module will be returned to Direnzo in the same condition it

was when the module was removed and re-installed in the truck.

       WHEREFORE, the plaintiff requests that this Honorable Court enter an Order which

allows his attorneys and expert (together with the defendants and their expert) to remove the

black box module from the tractor trailer at issue, take possession thereof and to conduct a joint

inspection and download of the data from module. Once the information download is complete,

the module is to be returned and reinstalled in the vehicle. A proposed Order is attached hereto.




                                                 3
         Case 4:18-cv-40197-TSH Document 29 Filed 05/01/19 Page 4 of 4




                                              The Plaintiff,
                                              CAMERON HOPKINS
                                              By his Attorneys,

                                              _/s/ Paul S. Rainville, Esquire
                                              Paul S. Rainville, Esquire BBO#561945
                                              prainville@hassettanddonnelly.com
                                              John A. Girouard, Esquire BBO#637939
                                              jgirouard@hassettanddonnelly.com
                                              Hassett & Donnelly, P.C.
                                              446 Main Street 12th Floor
                                              Worcester, MA 01608
                                              (508) 791-6287 (tel)
                                              (508) 791-2652 (fax)

Dated: May 1, 2019



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

        I, Paul S. Rainville, counsel of record for the plaintiff, Cameron Hopkins, hereby certify
that on May 1, 2019, I contacted counsel for defendant, Christopher Howe, by email to discuss
the issues raised in this Motion.


                                              _/s/ Paul S. Rainville, Esquire
                                              Paul S. Rainville, Esquire



                                CERTIFICATE OF SERVICE

       I, Paul S. Rainville, counsel of record for the plaintiff, Cameron Hopkins, in this action,
do hereby certify that on May 1, 2019, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Parties may access this filing
through the court’s CM/ECT System. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system.


                                              _/s/ Paul S. Rainville, Esquire
                                              Paul S. Rainville, Esquire




                                                 4
